IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 00-41088
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RAYMOND JAMES MOODY,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-191-1
                        - - - - - - - - - -
                           June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Raymond James Moody appeals his conviction for possession

with intent to distribute more than 100 kilograms of marijuana.

He contests the jury’s determination concerning the knowledge

element of the crime.    Our review of the record and the arguments

and authorities convinces us that no reversible error was

committed.     Viewing the evidence in the light most favorable to

the Government and taking all reasonable inferences therefrom,

a reasonable jury could conclude beyond a reasonable doubt that


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 00-41088
                               -2-

Moody knew the trailer contained the marijuana.   See United

States v. Garcia-Flores, 246 F.3d 451, 454 (5th Cir. 2001).

     AFFIRMED.